   8:20-cv-00145-RFR-MDN Doc # 12 Filed: 07/29/20 Page 1 of 1 - Page ID # 34




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

AS AIR, LLC, a Nebraska limited liability
company;
                                                                           8:20CV145
                        Plaintiff,
                                                                ORDER TO SHOW CAUSE
        vs.

AAS, INC., a Mississippi corporation; and
DUSTIN S. BOURN, an individual,

                        Defendants.

       Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days
after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -- must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time. But if the plaintiff shows good cause for the failure, the court must extend the time
for service for an appropriate period.” Fed. R. Civ. P. 4(m).
       Plaintiff filed the Complaint on April 17, 2020. (Filing No. 1). More than 90 days has
elapsed since the Complaint was filed. To date, Plaintiff has not filed any return of service
indicating service on the defendant AAS, Inc., a waiver of service has not been filed, AAS, Inc.
has not entered a voluntary appearance, and Plaintiff has not requested an extension of time to
complete service upon AAS, Inc. Accordingly,


       IT IS ORDERED that Plaintiff shall have until August 13, 2020, to show cause why this
case should not be dismissed as to defendant AAS, Inc. pursuant to Federal Rule of Civil Procedure
4(m) or for want of prosecution. The failure to timely comply with this order may result in
dismissal of this action as to AAS, Inc. without further notice.

       Dated this 29th day of July, 2020.
                                                       BY THE COURT:

                                                       s/Michael D. Nelson
                                                       United States Magistrate Judge
